NUMBER 13-15-00103-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

CHARLES WAYNE COOPER,                                                  APPELLANT,

                                          v.

THE STATE OF TEXAS,                                                      APPELLEE.


                   On Appeal from the 36th District Court
                        of Aransas County, Texas.


                                      ORDER
    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Order Per Curiam

      Currently pending before the Court is appellant's pro se motion for access to the

appellate record. Appellant's counsel has filed an Anders brief herein and appellant has

been unable to examine the record so that he can file a pro se brief. See Anders v.

California, 386 U.S. 738, 744 (1967). Accordingly, we GRANT appellant’s motion and it
is hereby ORDERED that the trial court ensure that appellant has the opportunity to fully

examine the appellate record on or before the expiration of thirty days from the date of

this order, and it is FURTHER ORDERED that the trial court notify this Court as to the

date upon which the appellate record was made available to appellant. See Kelly v.

State, 436 S.W.3d 313 (Tex. Crim. App. 2014). Appellant shall have thirty (30) days from

the day the appellate record was first made available to him to file his pro se brief with

this Court. The State shall have twenty days thereafter to file its response, if any.

       IT IS SO ORDERED.

                                                                      PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
13th day of July, 2015.




                                             2